Citation Nr: 1138922	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left foot/toe disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1986.

This matter came to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a RO hearing in August 2007; the transcript is of record.

In an April 2009 submission from the Veteran, and subsequent submissions, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Left foot/toe disability, to include arthritis of the toe and hallux valgus, did not have its clinical onset in service, arthritis was not manifested within the first post service year, and left foot/toe disability is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Left foot/toe disability was not incurred or aggravated in active service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2006, a VCAA letter was issued to the Veteran with regard to his service connection claim.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an increased rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the December 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA and private treatment records, records from the Social Security Administration (SSA), and lay statements and testimony from the Veteran in support of his appeal.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA examination in December 2010 in compliance with the December 2010 Remand and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that his feet were frozen or frostbitten on active duty which has led to arthritis in his great left toe.  He has reported that an in-service examiner told him that he was as close to being frostbitten as possible and that he would always have problems with his feet, especially in his left foot.  The Veteran has denied seeking treatment related to the foot/toe until in or about 2004.  

Service treatment records reflect that in February 1985, the Veteran sought treatment for extremely cold feet after being out in the field the prior night.  There was no evidence of frostbite.  The assessment was normal examination of the feet, but he was placed on no field duty for that night.  On a February 1986 Report of Medical History, the Veteran checked the 'No' box pertaining to any 'foot trouble.'  A February 1986 Report of Medical Examination reflects that other than defective vision, the Veteran denied all other significant medical or surgical history since his January 1984 examination.

The SSA records reflect that the Veteran had a cerebrovascular accident (CVA) in November 2003, and he is in receipt of SSA disability benefits due to late effects of cerebrovascular disease.

Post-service private medical records dated in February 2006 reflect a diagnosis of arthritis of base of great toe at MC-P joint of left foot.

In December 2010, the Veteran underwent a VA examination.  The Veteran reported that while stationed in Germany in 1985 he had frostbite to his foot.  He reported pain in his first MTP joint since about 2003.  He had a CVA with a myocardial infarction and a severe case of pneumonia.  The CVA affected his right upper extremity and right lower extremity.  He started favoring the right side with his left side and he started having pain.  The examiner reviewed the claims folder and acknowledged a February 1985 service treatment record which demonstrated that the Veteran had no tenderness of his toe and there was no evidence of frostbite.  Upon physical examination and x-ray examination, the examiner diagnosed hallux rigidus left first metatarsophalangeal joint.  Based on a review of the claims folder and notes dated in 1985 that served as documentation of his clinic visit directly after the reported injury to his foot, the examiner opined that his current complaints are not the result of any injury sustained during deployment in Germany.  The examiner explained that hallux rigidus is an arthritic process and he has no evidence of cutaneous neurologic or vascular injury to his foot, which is what would be expected to see if he had a permanent dysfunction from frostbite, which he stated was his injury.  He did not have appropriate treatment of his hallux rigidus and at the time frame that his pain became worse in 2003 when he became dependent on his left side after his CVA makes sense that this would be an increase in the amount of stress on that joint and lead to exacerbating symptoms. 

Based on review of the evidence of record, the Board concludes that entitlement to service connection for left foot/toe disability is not warranted.  As detailed, the Veteran reported symptoms began in 2003, he reported seeking treatment in 2004, and a diagnosis of left toe arthritis is not shown until February 2006.  As detailed, the Veteran sustained a CVA in 2003, and has specifically reported right-sided weakness; this is also shown in the medical records on file.  Thus, the Veteran has reported symptoms that began approximately 17 years after separation from service and approximately 18 years after his in-service complaints; he reports seeking treatment approximately 18 years after separation from service and only after suffering a CVA; and, a specific diagnosis related to the left foot/toe is not reflected until approximately 20 years after separation from service.  The record does not support a continuity of symptomatology.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The VA examiner diagnosed hallux valgus.  The VA examiner stated that frostbite was not diagnosed in service, and explained that objective examination did not show cutaneous neurologic or vascular injury to his foot which is what would have been expected with a frostbite injury.  Instead he has hallux rigidus which is an arthritic process, and the examiner opined that it was likely as a result of his CVA when he became dependent on his left side and increased the amount of stress on that joint and lead to exacerbating symptoms.  The Board accepts the VA examiner's opinion that his left foot/toe disability did not manifest in service and is not due to the incident in service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Veteran has otherwise submitted no medical evidence reflecting that arthritis of the toe was diagnosed within the year following separation from service.  Thus, arthritis was not manifested within one year of discharge from service to allow for application of the one- year presumption.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the Veteran's contention that a relationship exists between his disability and service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds that the Veteran is competent to his current symptomatology, and his recollections as to his in-service symptoms.  However, the Veteran's contention that he had frostbite in service is not credible as it is in direct conflict with the contemporaneous service treatment records which reflect that while he sought treatment for extremely cold feet, there was no objective finding of frostbite.  Thus, while the Board accepts and finds credible the Veteran's reports that he suffered from cold feet during service, he is not competent to diagnose a condition such as frostbite, which requires a diagnosis by trained medical personnel.  The Veteran has reported that he was told by an in-service examiner that he was close to being frostbitten and that he would always have problems with his feet; however, this purported statement is not documented in the record and cannot provide the basis for service connection.  As detailed, the December 2010 VA examiner explained that with regard to his current left foot/toe disability there was no cutaneous neurologic or vascular injury of the foot consistent with having frostbite, but rather he has hallux rigidus which is an arthritic process.  The Veteran is competent to state that foot pain in service persisted from that time until present.  However, he specifically denied foot trouble or any other pertinent problem on his Report of Medical History at service discharge and clinical history of current foot problems date from 2003 following a stroke.  The Board does not find competent, reliable evidence that foot problems in service continued following the episode of cold feet in service.  

The Veteran is not competent to attest to an opinion that his current foot problems are due to his experiences in service, as he does not have the requisite medical expertise.  The opinion of record reflects that it is not likely that his current foot disability manifested in service or is due to service.  Such medical question requires an opinion by an examiner with medical expertise, and is not capable of being proffered by a layperson.  Thus, the Veteran's contentions are outweighed by the lack of a diagnosis of frostbite in service, and the medical opinion of the VA medical examiner which reflect that his current condition is not due to a frostbite injury and is likely due to residuals of his CVA.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the December 2010 VA medical examiner (based on a review of the claims file) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for left foot/toe disability.  

ORDER

Entitlement to service connection for left foot/toe disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


